Citation Nr: 0707462	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer, to include as secondary to residuals of sunstroke.

2.  Entitlement to a compensable evaluation for residuals of 
sunstroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from December 1946 
to December 1947, from July 1949 to October 1952, and from 
March 1953 to March 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for skin cancer, to include as 
secondary to residuals of sunstroke, was denied by an 
unappealed May 1999 rating decision.  An unappealed January 
2002 rating decision also denied service connection for skin 
cancer.

2.  Evidence associated with the claims file since the 
unappealed January 2002 rating decision raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for skin cancer, to include as secondary 
to residuals of sunstroke.

3.  The competent evidence of record demonstrates that skin 
cancer is not related to active service and is not due to 
residuals of sunstroke.

4.  Residuals of sunstroke do not include a diagnosed mental 
condition, evidence of an organic brain syndrome, and absent 
or minimal psychiatric symptoms.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for skin cancer, to include as secondary 
to residuals of sunstroke, is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Skin cancer was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of residuals of sunstroke.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for a compensable evaluation for residuals 
of sunstroke have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9399-
9327 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for skin cancer, to include 
as secondary to residuals of sunstroke, and for entitlement 
to a compensable evaluation for residuals of sunstroke, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to re-
adjudication of the veteran's claims, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that VCAA defect may be cured by issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  Although the letter did not notify the veteran 
of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
skin cancer and for an increased evaluation for residuals of 
sunstroke.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

With respect to the claim for a compensable evaluation, the 
veteran's service medical records and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

In the case of the claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, the veteran's service 
medical records and VA patient medical records are associated 
with the claims file.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  As the veteran has not identified 
any records that are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the submission of new and material evidence.  Thus, VA's 
duty to assist has been fulfilled.

Claim to reopen

In a May 2004 statement of the case and an August 2004 
supplemental statement of the case, the RO implicitly 
determined that new and material evidence was presented to 
reopen the veteran's claim for entitlement to service 
connection for skin cancer, to include as secondary to 
residuals of sunstroke, but that service connection remained 
denied.  Such a determination, however, is not binding on the 
Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In a May 1999 rating decision, the RO denied service 
connection for skin cancer because there was no evidence of a 
relationship between skin cancer and service or residuals of 
sunstroke.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In March 2001, the veteran filed a claim for 
entitlement to service connection for skin cancer.  In a 
January 2002 rating decision, the RO denied service 
connection for skin cancer because there was no evidence of a 
relationship between skin cancer and service or service-
connected residuals of sunstroke.  In March 2003, the veteran 
filed a claim for entitlement to service connection for skin 
cancer.  In an August 2003 rating decision, the RO did not 
find new and material evidence to reopen the veteran's claim 
because the evidence submitted was not new and did not raise 
a reasonable possibility of substantiating the claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
January 2002 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the January 2002 rating 
decision included the veteran's service medical records, 
which were negative for skin cancer.  VA medical records from 
October 1992, February 1993, June 1993, October 1997, 
December 1997, and December 1998 assessed actinic keratosis.  
At a December 1998 VA examination, the veteran reported 
chronic inservice sun exposure.  Actinic keratosis was 
diagnosed.  VA records from February 1999, March 1999, and 
July 1999 noted the veteran was under treatment for actinic 
keratosis due to chronic sun exposure.  VA records from 
February 2001 through December 2001 assessed actinic 
keratosis.  

Evidence submitted after the January 2002 rating decision 
includes VA medical records from April, May, July, November, 
and December 2002 that assessed actinic keratosis.  A January 
2003 VA record assessed actinic keratosis.  In March 2003, a 
biopsy of the veteran's nose was conducted and basosquamous 
cancer was diagnosed.  In VA records from March 2003 through 
May 2003, basosquamous cancer was diagnosed and the veteran 
was status-post excision.  VA records from May 2003 through 
July 2003 noted a recent skin graft for basosquamous cancer 
of the nose.  Actinic keratosis was also assessed.  VA 
records from October through December 2003 assessed actinic 
keratosis and history of basosquamous cancer.  VA records 
from May 2004 indicated a diagnosis of squamous cell 
carcinoma of the right leg.  In a May 2004 letter, a VA 
physician stated that the veteran sustained inservice sun 
exposure which resulted in sunstroke.

The newly submitted evidence is new because it was not 
previously submitted to VA.  In addition, the evidence is 
material because it provides a diagnosis of skin cancer.  At 
the time of the January 2002 rating decision, there was no 
evidence of a currently diagnosed disability, here, skin 
cancer.  This new evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for skin cancer 
is reopened.  

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The veteran's service medical records were negative for skin 
cancer.  VA medical records from October 1992 through 
December 1998 assessed actinic keratosis.  At a December 1998 
VA examination, the veteran reported chronic inservice sun 
exposure.  Actinic keratosis was diagnosed.  VA records from 
February 1999 through July 1999 noted the veteran was being 
treated for actinic keratosis due to chronic sun exposure.  
VA records from February 2001 through December 2002 assessed 
actinic keratosis.  In a December 2002 VA record, the veteran 
denied a personal or family history of skin cancer.  

A January 2003 VA record assessed actinic keratosis.  In 
March 2003, the diagnosis was basosquamous cancer and the 
veteran underwent an excision.  That same month, the veteran 
was status-post excision with no residual carcinoma seen.  In 
VA records from April 2003 through December 2003, the veteran 
denied a family history of skin cancer.  The diagnoses were 
basosquamous cancer and actinic keratosis.  In an October 
2003 VA record, there was no evidence of recurrence.  A May 
2004 VA physician letter stated that the veteran sustained 
inservice sun exposure which resulted in sunstroke.

In an April 2003 statement, the veteran asserted that his 
inservice sunstroke caused his current skin cancer.

The Board finds that the competent evidence of record does 
not support a finding of service connection as secondary to 
residuals of sunstroke.  There is a current diagnosis of 
basosquamous cancer of the nose.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But the evidence of record does 
not demonstrate that skin cancer was proximately due to or 
the result of residuals of sunstroke.  38 C.F.R. § 3.310.  
Although the veteran asserted that his skin cancer was caused 
by his inservice sunstroke, his testimony is not competent to 
establish such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for skin 
cancer as secondary to residuals of sunstroke is not 
warranted.

The Board finds that the competent evidence of record does 
not support a finding of direct service connection.  There is 
a currently diagnosed disability - basosquamous cancer.  
Degmetich v, 104 F.3d at 1333.  But there is no inservice 
evidence of skin cancer.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
evidence of record does not demonstrate a relationship 
between skin cancer and active military service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Skin cancer 
was not diagnosed until 2003, over 45 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, direct 
service connection for skin cancer is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a March 1948 rating decision, service connection was 
granted for residuals of a sunstroke, and a noncompensable 
evaluation was assigned, effective December 6, 1947.  As of 
May 1999, the noncompensable evaluation was continued under 
38 C.F.R. § 4.130, Diagnostic Code 9306-8911.  In January 
2002, the noncompensable evaluation was continued under 
38 C.F.R. § 4.130, Diagnostic Code 9399-9325.  

Currently, a noncompensable evaluation is assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9399-9323.  The RO has 
noted that residuals of sunstroke are rated analogously to an 
organic brain syndrome.  See 38 C.F.R. § 4.20 (2006) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); see 
also 38 C.F.R. § 4.27 (2006) (unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99").  The Board notes that 
there is no Diagnostic Code 9323, and thus Diagnostic Code 
9327, the code for other organic mental disorder, is 
assigned.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(any change in diagnostic code must be explained, but is 
dependent on factors such as relevant medical history, the 
current diagnosis, and demonstrated symptomatology).  
Accordingly, the proper Diagnostic Code is 38 C.F.R. § 9399-
9327, which reflects an unlisted condition analogous to an 
organic mental condition. 

An October 2002 VA medical record noted the veteran was alert 
and oriented to time, person, and place.  A June 2003 VA 
mental disorders examination was conducted.  The veteran 
reported that during service, he had heat stroke that made 
him red all over but stated that he did not lose 
consciousness and did not have any cognitive sequeleae.  The 
veteran denied memory difficulties, cognitive functioning 
difficulties, symptoms of a mood disorder, hallucinations, 
and delusions.  Upon examination, the veteran was alert, 
oriented, and cooperative, with somewhat limited eye contact.  
The veteran's affect was somewhat anxious and ranged to 
irritable, and there was unremarkable but somewhat increased 
rate of speech and an occasionally circumstantial but 
generally organized thought process.  On a mini-mental status 
examination, the veteran was within normal limits.  The 
examiner found no diagnosed mental condition and opined that 
there was no evidence of organic brain syndrome.  The 
examiner found the veteran was functioning reasonably well in 
terms of his psychiatric status and functional adaptability.  
A Global Assessment of Functioning (GAF) score of 85 was 
assigned, which contemplates absent or minimal psychiatric 
symptoms (e.g., mild anxiety before an exam) with good 
functioning in all areas, interest and involvement in a wide 
range of activities, social effectiveness, general 
satisfaction with life, and experiencing no more that 
everyday problems or concerns (e.g., an occasional argument 
with family members).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

The veteran's current noncompensable evaluation contemplates 
a mental condition that has been formally diagnosed but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9327.  A 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  Id.  A 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
Id.  A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9327.  A 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Here, the evidence does not support a compensable evaluation.  
The veteran's GAF score of 85 indicates absent or minimal 
psychiatric symptoms with good functioning in all areas.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The veteran did not report any mental impairment to 
due residuals of sunstroke.  The objective medical evidence 
of record found the veteran alert and oriented to time, 
person, and place, with a somewhat anxious affect, 
unremarkable speech, and generally organized thought process.  
In addition, the veteran's mental state was within normal 
limits.  Accordingly, a compensable evaluation is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9327.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
skin cancer is granted.

Service connection for skin cancer, to include as secondary 
to residuals of sunstroke, is denied.

A compensable evaluation for residuals of sunstroke is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


